 1   Uleses C. Henderson, Jr.                        Judy M. Lam (SBN 173862)
     uhenderson@onellp.com                           jlam@maynardcooper.com
 2   ONE LLP                                         MAYNARD COOPER & GALE LLP
     9301 Wilshire Boulevard                         1901 Avenue of the Stars, Suite 1900
 3   Beverly Hills, California 90210                 Los Angeles, CA 90067
     Telephone: 310-866-5157                         Telephone: (310) 596-4500
 4   Fax: 310-943-2085                               Facsimile: (310) 596-4360

 5   Robert Katz (admitted pro hac vice)             John M. Hintz (admitted pro hac vice)
     rkatz@katzfirm.com                              jhintz@maynardcooper.com
 6   KATZ PLLC                                       MAYNARD, COOPER & GALE, P.C.
     6060 N. Central Expressway, Suite 560           The Fred F. French Building
 7   Dallas, Texas 75206                             551 Fifth Avenue – Suite 2000
     Telephone: 214-865-8000                         New York, NY 10176
 8   Fax: 888-231-5775                               Telephone: (646) 609-9284
     Attorneys for Plaintiff                         Attorneys for Defendant
 9   LEXINGTON LUMINANCE LLC                         FEIT ELECTRIC COMPANY, INC.
10

11                                  UNITED STATES DISTRICT COURT
12                             CENTRAL DISTRICT OF CALIFORNIA
13                                       WESTERN DIVISION
14   Lexington Luminance LLC,                           Case No. 2:18-cv-10513-PSG-KS
                                                        Hon. Philip S. Gutierrez
15                     Plaintiff,
                                                        STIPULATED PROTECTIVE ORDER
16          v.
17   Feit Electric Company, Inc.,
18                     Defendant.
19
     Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on the parties’
20
     Stipulated Protective Order (“Stipulation”) filed on October 28, 2019, the terms of the
21
     protective order to which the parties have agreed are adopted as a protective order of this
22
     Court (which generally shall govern the pretrial phase of this action) except to the extent, as
23
     set forth below, that those terms have been modified by the Court’s amendment of
24
     paragraphs 6.1, 6.2, 7.2, and 15 of the Stipulation.
25
     //
26
     //
27
     //
28   //

     Case No. 2:18-cv-10513-PSG-KS                STIPULATED PROTECTIVE ORDER
 1   AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND MODIFIED BY
 2                                              THE COURT1
 3

 4

 5   1.     A. PURPOSES AND LIMITATIONS

 6          Disclosure and discovery activity in this action are likely to involve production of

 7   confidential, proprietary, or private information for which special protection from public

 8   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 9   This Order does not confer blanket protections on all disclosures or responses to discovery and

10   the protection it affords from public disclosure and use extends only to the limited information or

11   items that are entitled to confidential treatment under the applicable legal principles. As set forth

12   in Section 14.4 below, this Protective Order does not entitle the Parties to file confidential

13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

14   the standards that will be applied when a party seeks permission from the court to file material

15   under seal.

16          B. GOOD CAUSE STATEMENT

17          This action is likely to involve trade secrets, customer and pricing lists and other valuable

18   research, development, commercial, financial, technical and/or proprietary information for which

19   special protection from public disclosure and from use for any purpose other than prosecution of

20   this action is warranted. Such confidential and proprietary materials and information consist of,

21   among other things, confidential business or financial information, information regarding

22   confidential business practices, or other confidential research, development, or commercial

23   information (including information implicating privacy rights of third parties), information

24   otherwise generally unavailable to the public, or which may be privileged or otherwise protected

25   from disclosure under state or federal statutes, court rules, case decisions, or common law.

26

27   1
       The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold
28   typeface, and the Court’s deletions are indicated by lines through the text being deleted.

     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                        2
 1   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
 2   over confidentiality of discovery materials, to adequately protect information the parties are
 3   entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses of
 4   such material in preparation for and in the conduct of trial, to address their handling at the end of
 5   the litigation, and serve the ends of justice, a protective order for such information is justified in
 6   this matter. It is the intent of the parties that information will not be designated as confidential for
 7   tactical reasons and that nothing be so designated without a good faith belief that it has been
 8   maintained in a confidential, non-public manner, and there is good cause why it should not be
 9   part of the public record of this case.
10   2.      DEFINITIONS
11           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
12   information or items under this Order.
13           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
15   of Civil Procedure 26(c).
16           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
17   well as their support staff).
18           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.
20           2.5     Designating Party: a Party or Non-Party that designates information or items that it
21   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
22   CONFIDENTIAL – ATTORNEYS' EYES ONLY.”
23           2.6     Disclosure or Discovery Material: all items or information, regardless of the
24   medium or manner in which it is generated, stored, or maintained (including, among other things,
25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
26   responses to discovery in this matter.
27           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
28   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                             3
 1   as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s
 2   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party
 3   or of a Party’s competitor.
 4          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 5   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
 6   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
 7   less restrictive means.
 8          2.9     House Counsel: attorneys who are employees of a party to this action. House
 9   Counsel does not include Outside Counsel of Record or any other outside counsel.
10          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal
11   entity not named as a Party to this action.
12          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this
13   action but are retained to represent or advise a party to this action and have appeared in this action
14   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
15          2.12    Party: any party to this action, including all of its officers, directors, employees,
16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
17          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
18   Material in this action.
19          2.14    Professional Vendors: persons or entities that provide litigation support services
20   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
21   organizing, storing, or retrieving data in any form or medium) and their employees and
22   subcontractors.
23          2.15    Protected Material: any Disclosure or Discovery Material that is designated as
24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
25          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a
26   Producing Party.
27          2.17    Technical Proprietary Information: proprietary information involving LED
28   fabrication that is not ascertainable from public sources.
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                           4
 1   3.     SCOPE
 2          The protections conferred by this Order cover not only Protected Material (as defined
 3   above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
 4   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,
 5   or presentations by Parties or their Counsel that might reveal Protected Material. However, the
 6   protections conferred by this Order do not cover the following information: (a) any information
 7   that is in the public domain at the time of disclosure to a Receiving Party or becomes part of the
 8   public domain after its disclosure to a Receiving Party as a result of publication not involving a
 9   violation of this Order, including becoming part of the public record through trial or otherwise;
10   and (b) any information known to the Receiving Party prior to the disclosure or obtained by the
11   Receiving Party after the disclosure from a source who obtained the information lawfully and
12   under no obligation of confidentiality to the Designating Party. Any use of Protected Material at
13   trial shall be governed by a separate agreement or order.
14   4.     DURATION
15          Even after final disposition of this litigation, the confidentiality obligations imposed by
16   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
17   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
18   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
19   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
20   including the time limits for filing any motions or applications for extension of time pursuant to
21   applicable law.
22   5.     DESIGNATING PROTECTED MATERIAL
23          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
24   or Non-Party that designates information or items for protection under this Order must take care
25   to limit any such designation to specific material that qualifies under the appropriate standards.
26   To the extent it is practical to do so, the Designating Party must designate for protection only
27   those parts of material, documents, items, or oral or written communications that qualify – so that
28
     Case No. 2:18-cv-10513-PSG-KS                   STIPULATED PROTECTIVE ORDER                          5
 1   other portions of the material, documents, items, or communications for which protection is not
 2   warranted are not swept unjustifiably within the ambit of this Order.
 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 5   unnecessarily encumber or retard the case development process or to impose unnecessary
 6   expenses and burdens on other parties) expose the Designating Party to sanctions.
 7          If it comes to a Designating Party’s attention that information or items that it designated
 8   for protection do not qualify for protection at all or do not qualify for the level of protection
 9   initially asserted, that Designating Party must promptly notify all other Parties that it is
10   withdrawing the mistaken designation.
11          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
12   (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered,
13   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
14   designated before the material is disclosed or produced.
15          Designation in conformity with this Order requires:
16          (a) for information in documentary form (e.g., paper or electronic documents, but
17   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
18   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
19   EYES ONLY” to each page that contains protected material. If only a portion or portions of the
20   material on a page qualifies for protection, the Producing Party also must clearly identify the
21   protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
22   each portion, the level of protection being asserted.
23          A Party or Non-Party that makes original documents or materials available for inspection
24   need not designate them for protection until after the inspecting Party has indicated which
25   material it would like copied and produced. During the inspection and before the designation, all
26   of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
27   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
28   copied and produced, the Producing Party must determine which documents, or portions thereof,
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                         6
 1   qualify for protection under this Order. Then, before producing the specified documents, the
 2   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
 3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected
 4   Material. If only a portion or portions of the material on a page qualifies for protection, the
 5   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 6   markings in the margins) and must specify, for each portion, the level of protection being
 7   asserted.
 8          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
 9   Designating Party identify on the record, before the close of the deposition, hearing, or other
10   proceeding, all protected testimony and specify the level of protection being asserted. When it is
11   impractical to identify separately each portion of testimony that is entitled to protection and it
12   appears that substantial portions of the testimony may qualify for protection, the Designating
13   Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)
14   a right to have up to 21 days to identify the specific portions of the testimony as to which
15   protection is sought and to specify the level of protection being asserted. Only those portions of
16   the testimony that are appropriately designated for protection within the 21 days shall be covered
17   by the provisions of this Protective Order. Alternatively, a Designating Party may specify, at the
18   deposition or up to 21 days afterwards if that period is properly invoked, that the entire transcript
19   shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY.”
21          Parties shall give the other parties notice if they reasonably expect a deposition, hearing,
22   or other proceeding to include Protected Material so that the other parties can ensure that only
23   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
24   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
25   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
27          Transcripts containing Protected Material shall have an obvious legend on the title page
28   that the transcript contains Protected Material, and the title page shall be followed by a list of all
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                             7
 1   pages (including line numbers as appropriate) that have been designated as Protected Material and
 2   the level of protection being asserted by the Designating Party. The Designating Party shall
 3   inform the court reporter of these requirements. Any transcript that is prepared before the
 4   expiration of a 21-day period for designation shall be treated during that period as if it had been
 5   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
 6   otherwise agreed. After the expiration of that period, the transcript shall be treated only as
 7   actually designated.
 8          (c) for information produced in some form other than documentary and for any other
 9   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
10   or containers in which the information or item is stored the legend “CONFIDENTIAL” or
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of
12   the information or item warrant protection, the Producing Party, to the extent practicable, shall
13   identify the protected portion(s) and specify the level of protection being asserted.
14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
15   designate qualified information or items does not, standing alone, waive the Designating Party’s
16   right to secure protection under this Order for such material. Upon timely correction of a
17   designation, the Receiving Party must make reasonable efforts to assure that the material is
18   treated in accordance with the provisions of this Order.
19   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
20          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
21   confidentiality at any time that is consistent with the Court’s scheduling order. Unless a
22   prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid
23   foreseeable, substantial unfairness, unnecessary economic burdens, or a significant disruption or
24   delay of the litigation, a Party does not waive its right to challenge a confidentiality designation
25   by electing not to mount a challenge promptly after the original designation is disclosed.
26          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
27   process under Local Rule 37.1 et seq., by providing written notice of each designation it is
28   challenging and describing the basis for each challenge. To avoid ambiguity as to whether a
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                           8
 1   challenge has been made, the written notice must recite that the challenge to confidentiality is
 2   being made in accordance with this specific paragraph of the Protective Order. The parties shall
 3   attempt to resolve each challenge in good faith and must begin the process by conferring directly
 4   (in voice to voice dialogue; other forms of communication are not sufficient) within 14 days of
 5   the date of service of notice. In conferring, the Challenging Party must explain the basis for its
 6   belief that the confidentiality designation was not proper and must give the Designating Party an
 7   opportunity to review the designated material, to reconsider the circumstances, and, if no change
 8   in designation is offered, to explain the basis for the chosen designation. A Challenging Party
 9   may proceed to the next stage of the challenge process only if it has engaged in this meet and
10   confer process first or establishes that the Designating Party is unwilling to participate in the meet
11   and confer process in a timely manner.
12          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
13   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
14   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days
15   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
16   process will not resolve their dispute, whichever is earlier. Each such motion must be
17   accompanied by a competent declaration affirming that the movant has complied with the meet
18   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
19   make such a motion including the required declaration within 21 days (or 14 days, if applicable)
20   shall automatically waive the confidentiality designation for each challenged designation. In
21   addition, the Challenging Party may file a motion challenging a confidentiality designation at any
22   time if there is good cause for doing so, including a challenge to the designation of a deposition
23   transcript or any portions thereof. Any motion brought pursuant to this provision must be
24   accompanied by a competent declaration affirming that the movant has complied with the meet
25   and confer requirements imposed by the preceding paragraph.
26          The burden of persuasion in any such challenge proceeding shall be on the Designating
27   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
28   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
     Case No. 2:18-cv-10513-PSG-KS                   STIPULATED PROTECTIVE ORDER                          9
 1   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
 2   file a motion to retain confidentiality as described above, all parties shall continue to afford the
 3   material in question the level of protection to which it is entitled under the Producing Party’s
 4   designation until the court rules on the challenge.
 5   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 6           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 7   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 8   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 9   the categories of persons and under the conditions described in this Order. When the litigation has
10   been terminated, a Receiving Party must comply with the provisions of Section 14 below (FINAL
11   DISPOSITION).
12           Protected Material must be stored and maintained by a Receiving Party at a location and
13   in a secure manner that ensures that access is limited to the persons authorized under this Order.
14           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
15   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
16   information or item designated “CONFIDENTIAL” only to:
17                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
18   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
19   information for this litigation;
20                 (b) the officers, directors, and employees (including House Counsel) of the Receiving
21   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
24   reasonably necessary for this litigation and who have signed the “Acknowledgment and
25   Agreement to Be Bound” (Exhibit A) and the Expert’s support staff;
26                 (d) the court and its personnel;
27                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
28   and Professional Vendors to whom disclosure is reasonably necessary for this litigation;
     Case No. 2:18-cv-10513-PSG-KS                      STIPULATED PROTECTIVE ORDER                         10
 1                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 2   necessary and who Counsel of Record taking the deposition has a reasonable belief that the
 3   witness had access to the Protected Material prior to the deposition, unless otherwise agreed by
 4   the Designating Party or ordered by the court. Pages of transcribed deposition testimony or
 5   exhibits to depositions that reveal Protected Material must be separately bound by the court
 6   reporter and may not be disclosed to anyone except as permitted under this Protective Order;
 7                 (g) the author or recipient of a document containing the information or a custodian or
 8   other person who otherwise possessed or knew the information;
 9                 (h) any mediator or settlement officer, and their supporting personnel, mutually
10   agreed upon by any of the parties engaged in settlement discussions.
11           7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
12   Information or Items. Unless otherwise ordered by the court or permitted in writing by the
13   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
15                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
16   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
17   information for this litigation;
18                 (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for
19   this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
20   A), and (3) as to whom the procedures set forth in Section 7.4(a), below, have been followed (and
21   the Expert’s support staff if subparts (1)-(3) have been satisfied for that Expert);
22                 (c) the court and its personnel;
23                 (d) court reporters and their staff, professional jury or trial consultants, and
24   Professional Vendors to whom disclosure is reasonably necessary for this litigation; and
25                 (e) the author or recipient of a document containing the information or a custodian or
26   other person who otherwise possessed or knew the information.
27           7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL
28   – ATTORNEYS’ EYES ONLY” Information or Items to Designated Experts.
     Case No. 2:18-cv-10513-PSG-KS                       STIPULATED PROTECTIVE ORDER                    11
 1              (a) Unless otherwise ordered by the court or agreed to in writing by the Designating
 2   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item
 3   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant
 4   to Section 7.3(c) first must make a written request to the Designating Party that (1) identifies the
 5   general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
 6   that the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of
 7   the Expert and the city and state of his or her primary residence, (3) attaches a copy of the
 8   Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies each person
 9   or entity from whom the Expert has received compensation or funding for work in his or her areas
10   of expertise or to whom the expert has provided professional services, including in connection
11   with a litigation, at any time during the preceding five years,1 and (6) identifies (by name and
12   number of the case, filing date, and location of court) any litigation in connection with which the
13   Expert has offered expert testimony, including through a declaration, report, or testimony at a
14   deposition or trial, during the preceding five years.
15              (b) A Party that makes a request and provides the information specified in the
16   preceding respective paragraphs may disclose the subject Protected Material to the identified
17   Expert unless, within 14 days of delivering the request, the Party receives a written objection
18   from the Designating Party. Any such objection must set forth in detail the grounds on which it is
19   based.
20              (c) A Party that receives a timely written objection must meet and confer with the
21   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
22   agreement within seven days of the written objection. If no agreement is reached, the Party
23   seeking to make the disclosure to the Expert may file a motion as provided in Civil Local Rule 7
24   (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court
25

26
     1
      If the Expert believes any of this information is subject to a confidentiality obligation to a third-
27   party, then the Expert should provide whatever information the Expert believes can be disclosed
     without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
28   shall be available to meet and confer with the Designating Party regarding any such engagement.
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                       12
 1   to do so. Any such motion must describe the circumstances with specificity, set forth in detail the
 2   reasons why disclosure to the Expert is reasonably necessary, assess the risk of harm that the
 3   disclosure would entail, and suggest any additional means that could be used to reduce that risk.
 4   In addition, any such motion must be accompanied by a competent declaration describing the
 5   parties’ efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and
 6   confer discussions) and setting forth the reasons advanced by the Designating Party for its refusal
 7   to approve the disclosure.
 8                In any such proceeding, the Party opposing disclosure to the Expert shall bear the
 9   burden of proving that the risk of harm that the disclosure would entail (under the safeguards
10   proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
11   8.       PROSECUTION BAR
12                    Absent written consent from the Producing Party, any individual who receives
13   access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Technical Proprietary
14   Information shall not be involved in the prosecution of patents or patent applications relating to
15   LED fabrication, the subject matter of this action, including without limitation the patent asserted
16   in this action and any patent or application claiming priority to or otherwise related to the patent
17   asserted in this action, before any foreign or domestic agency, including the United States Patent
18   and Trademark Office (“the Patent Office”). For purposes of this paragraph, “prosecution”
19   includes directly or indirectly drafting, amending, advising, or otherwise affecting the scope or
20   maintenance of patent claims.2 To avoid any doubt, “prosecution” as used in this paragraph does
21   not include representing a party challenging or defending a patent before a domestic or foreign
22   agency (including, but not limited to, a reissue protest, ex parte reexamination or inter partes
23   reexamination). This Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –
24   ATTORNEYS’ EYES ONLY” information is first received by the affected individual and shall
25   end one (1) year after final termination of this action.
26

27

28   2
         Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                        13
 1   9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2          PRODUCED IN OTHER LITIGATION
 3          If a Party is served with a subpoena or a court order issued in other litigation that compels
 4   disclosure of any information or items designated in this action as “CONFIDENTIAL” or
 5   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
 6                (a) promptly notify in writing the Designating Party. Such notification shall include a
 7   copy of the subpoena or court order;
 8                (b) promptly notify in writing the party who caused the subpoena or order to issue in
 9   the other litigation that some or all of the material covered by the subpoena or order is subject to
10   this Protective Order. Such notification shall include a copy of this Protective Order; and
11                (c) cooperate with respect to all reasonable procedures sought to be pursued by the
12   Designating Party whose Protected Material may be affected.3
13          If the Designating Party timely seeks a protective order, the Party served with the
14   subpoena or court order shall not produce any information designated in this action as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
16   determination by the court from which the subpoena or order issued, unless the Party has obtained
17   the Designating Party’s permission. The Designating Party shall bear the burden and expense of
18   seeking protection in that court of its confidential material – and nothing in these provisions
19   should be construed as authorizing or encouraging a Receiving Party in this action to disobey a
20   lawful directive from another court.
21   10.    A NON-PARTY’S PROTECTED MATERIAL
22          SOUGHT TO BE PRODUCED IN THIS LITIGATION
23          (a)      The terms of this Order are applicable to information produced by a Non-Party in
24   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
25   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with
26

27   3
       The purpose of imposing these duties is to alert the interested parties to the existence of this
     Protective Order and to afford the Designating Party in this case an opportunity to try to protect
28   its confidentiality interests in the court from which the subpoena or order issued.
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                       14
 1   this litigation is protected by the remedies and relief provided by this Order. Nothing in these
 2   provisions should be construed as prohibiting a Non-Party from seeking additional protections.
 3            (b)      In the event that a Party is required, by a valid discovery request, to produce a
 4   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
 5   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 6                     1.      promptly notify in writing the Requesting Party and the Non-Party that
 7   some or all of the information requested is subject to a confidentiality agreement with a Non-
 8   Party;
 9                     2.      promptly provide the Non-Party with a copy of the Protective Order in this
10   litigation, the relevant discovery request(s), and a reasonably specific description of the
11   information requested; and
12                     3.      make the information requested available for inspection by the Non-Party.
13                  (c) If the Non-Party fails to object or seek a protective order from this court within 14
14   days of receiving the notice and accompanying information, the Receiving Party may produce the
15   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
16   seeks a protective order, the Receiving Party shall not produce any information in its possession
17   or control that is subject to the confidentiality agreement with the Non-Party before a
18   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
19   burden and expense of seeking protection in this court of its Protected Material.
20   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
22   Material to any person or in any circumstance not authorized under this Protective Order, the
23   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
24   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,
25   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
26   this Order, and (d) request such person or persons to execute the “Acknowledgment and
27   Agreement to Be Bound” that is attached hereto as Exhibit A.
28
     Case No. 2:18-cv-10513-PSG-KS                      STIPULATED PROTECTIVE ORDER                         15
 1   12.     INADVERTENT PRODUCTION OF PRIVILEGED
 2           OR OTHERWISE PROTECTED MATERIAL
 3           When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations of the
 5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 6   provision is not intended to modify whatever procedure may be established in an e-discovery
 7   order that provides for production without prior privilege review. Pursuant to Federal Rule of
 8   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 9   communication or information covered by the attorney-client privilege or work product
10   protection, the parties may incorporate their agreement in a stipulated protective order submitted
11   to the court.
12   13.     MISCELLANEOUS
13           13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
14   seek its modification by the court in the future.
15           13.2    Right to Assert Other Objections. No Party waives any right it otherwise would
16   have to object to disclosing or producing any information or item on any ground not addressed in
17   this Protective Order. Similarly, no Party waives any right to object on any ground to use in
18   evidence of any of the material covered by this Protective Order.
19           13.3    Export Control. Disclosure of Protected Material shall be subject to all applicable
20   laws and regulations relating to the export of technical data contained in such Protected Material,
21   including the release of such technical data to foreign persons or nationals in the United States or
22   elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
23   data, and the Receiving Party shall take measures necessary to ensure compliance.
24           13.4    Filing Protected Material. Without written permission from the Designating Party
25   or a court order secured after appropriate notice to all interested persons, a Party may not file in
26   the public record in this action any Protected Material. A Party that seeks to file under seal any
27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
28   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
     Case No. 2:18-cv-10513-PSG-KS                       STIPULATED PROTECTIVE ORDER                      16
 1   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
 2   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
 3   otherwise entitled to protection under the law. If a Receiving Party’s request to file Protected
 4   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
 5   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule
 6   79-5(e)(2) unless otherwise instructed by the court.
 7   14.    FINAL DISPOSITION
 8          Within 60 days after the final disposition of this action, as defined in Section 4, each
 9   Receiving Party must return all Protected Material to the Producing Party or destroy such
10   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
11   compilations, summaries, and any other format reproducing or capturing any of the Protected
12   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
13   submit a written certification to the Producing Party (and, if not the same person or entity, to the
14   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
15   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
16   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
17   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
19   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
20   product, and consultant and expert work product, even if such materials contain Protected
21   Material. Any such archival copies that contain or constitute Protected Material remain subject to
22   this Protective Order as set forth in Section 4 (DURATION).
23   15.    Any violation of this Order may be punished by any and all appropriate measures
24   including, without limitations, contempt proceedings and/or monetary sanctions.
25

26

27

28
     Case No. 2:18-cv-10513-PSG-KS                    STIPULATED PROTECTIVE ORDER                         17
 1                                               EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                  I,   _____________________________           [print   or   type    full   name],   of
 4   _____________________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the Protective
 6   Order that was issued by the United States District Court for the Central District of California on
 7   _____________, 2019 [date] in the case of Lexington Luminance LLC v. Feit Electric Company,
 8   Inc., Case No. 2:18-cv-10513-PSG-KS. I agree to comply with and to be bound by all the terms
 9   of this Protective Order, and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Protective Order to any
12   person or entity except in strict compliance with the provisions of this Order.
13                  I further agree to submit to the jurisdiction of the United States District Court for
14   the Central District of California for the purpose of enforcing the terms of this Protective Order,
15   even if such enforcement proceedings occur after termination of this action.
16                  I hereby appoint __________________________ [print or type full name] of
17   _______________________________________________________________________ [print or
18   type full address and telephone number] as my California agent for service of process in
19   connection with this action or any proceedings related to enforcement of this Protective Order.
20

21   Date: _________________________________
22   City and State where sworn and signed: _________________________________
23

24   Printed name: ______________________________
25

26   Signature: __________________________________
27

28
     Case No. 2:18-cv-10513-PSG-KS                   STIPULATED PROTECTIVE ORDER                       19
